 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL JOHN COLEMAN,                             No. 2:20-cv-0013-EFB P
12                        Plaintiff,
13            v.                                        ORDER
14    T. LOPEZ, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He alleges a claim that arose in Kings County, California, at the California

19   Substance Abuse Treatment Facility in Corcoran. See ECF No. 1. Kings County is in the Fresno

20   Division of the United States District Court for the Eastern District of California, and this action

21   should have been commenced there. E.D. Cal. Local Rule 120(d). Where a civil action has not

22   been commenced in the proper division of a court, the court may, on its own motion, transfer the

23   action to the proper division. E.D. Cal. Local Rule 120(f).

24           Accordingly, it is hereby ordered that:

25           1. This action is transferred to the Fresno Division.

26           2. The Clerk of Court shall assign a new case number.

27   /////

28   /////
                                                        1
 1         3. All future filings shall bear the new case number and shall be filed at:
 2                        United States District Court
                          Eastern District of California
 3
                          2500 Tulare Street
 4                        Fresno, CA 93721

 5   DATED: January 22, 2020.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
